UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
SIMON J. BURCHETT PHOTOGRAPHY, INC.,                             Index No.: 1:2019-cv-01576 (KPF)

                                    Plaintiff,                   DECLARATION OF RICHARD
                                                                 GARBARINI
                          v.

A.P. MOLLER MAERSK A/S,

                                     Defendant.
-------------------------------------------------------------x

         I, Richard Garbarini, hereby declare pursuant to 28 U.S.C. § 1746, and under the

penalties of perjury, as follows.

         1.       I am counsel to plaintiff in this matter and am fully familiar with all facts.

         2.       Plaintiff requested on numerous occasions to arbitrate the within dispute. Defendant, at

all times, refused to arbitrate. Attached as Exhibit 1 is a true and correct copy of one the emails from the

counsel for defendant refusing to arbitration.

         3.       I declare under the penalty of perjury that the forgoing is true and correct.



                                                                     EXECUTED ON

                                                                     March 7, 2020


                                                                     ___________________________
                                                                     Richard Garbarini
Exhibit 1
Workspace Webmail :: Print                                               https://email14.godaddy.com/view_print_multi.php?uidArray=43|INB...



         Print | Close Window

          Subject:   RE: Demand for Arbitration
            From:    "Marston Jr., David W." <david.marston@morganlewis.com>
             Date:   Wed, Jan 30, 2019 3:29 pm
               To:   Richard Garbarini <rgarbarini@garbarinilaw.com>

          Understood. I get a lot of emails myself. Please communicate directly with me going forward.

          I reviewed the emails between you and Ms. Barstow. Contrary to your statement below, Ms. Barstow did not
          request to “arbitrate all issues.” Rather, she informed you that arbitra on was required for the claim alleged in
          your email of January 21, 2019 at 2:22 p.m. (the alleged failure to use “best eﬀort to remove all the images in the
          se lement agreement”). In her email, Ms. Barstow also informed you that A.P. Moller Maersk A/S (“APMM”)
          complied with its obliga on in Sec on 3 of the Se lement and Release Agreement dated December 18, 2018 to
          “make its best eﬀorts to remove the Images from both its Flickr page and related Flickr Group pages.” Therefore,
          your claim that APMM failed to use “best eﬀort to remove all the images” is without merit.

          I have also reviewed the Complaint that you filed in federal court and your dra Demand for Arbitra on. All of the
          claims against APMM set forth in these documents are covered by the Se lement and Release Agreement dated
          December 18, 2018. Therefore, we demand that you immediately withdraw the Complaint that you filed in federal
          court. APMM does not agree to waive service of process in federal court and APMM does not agree to submit “a
          joint request for arbitra on” with respect to these frivolous claims. If you con nue to pursue such claims in any
          forum, APMM will seek appropriate relief, including without limita on, recovery of its a orneys’ fees and costs and
          appropriate sanc ons against you and your client.

          Regards,

          David W. Marston Jr.
          Morgan, Lewis & Bockius LLP
          200 S. Biscayne Blvd. | Suite 5300 | Miami, FL 33131
          Direct: +1.305.415.3443 | Fax: +1.305.415.3001
          1701 Market Street | Philadelphia, PA 19103
          Direct: +1.215.963.5937 | Fax: +1.215.963.5001
          david.marston@morganlewis.com | www.morganlewis.com


          From: Richard Garbarini <rgarbarini@garbarinilaw.com>
          Sent: Wednesday, January 30, 2019 12:16 AM
          To: Marston Jr., David W. <david.marston@morganlewis.com>
          Subject: Re: Demand for Arbitra on

          [EXTERNAL EMAIL]
          Mr. Marston:

          I do apologize. There are 120 emails from today I haven’t had time to work through until now.

          The demand for arbitration sent earlier is based on the prior settlement agreement requiring arbitration at
          JAMS NYC. Ms. Barstow requested we arbitrate all issues, so I assume notice is unnecessary. Instead,
          we can put in a joint request for arbitration.

          Let me know your client’s position.

          Richard Garbarini



1 of 3                                                                                                                    3/7/2020, 5:14 PM
Workspace Webmail :: Print                                              https://email14.godaddy.com/view_print_multi.php?uidArray=43|INB...



          Garbarini FitzGerald P.C.

          On Jan 29, 2019, at 7:53 PM, Marston Jr., David W. <david.marston@morganlewis.com> wrote:

                 Mr. Garbarini –

                 As I informed you in my email at 2:17 p.m. today, I have been retained to represent A.P. Moller
                 Maersk A/S in connec on with this ma er. Ms. Rachelle Barstow is no longer serving as counsel to
                 A.P. Moller Maersk A/S in connec on with this ma er, rather, she is my client. Therefore, as stated in
                 my earlier email, all communica ons must be directed to me.

                 Regards,

                 David W. Marston Jr.
                 Morgan, Lewis & Bockius LLP
                 200 S. Biscayne Blvd. | Suite 5300 | Miami, FL 33131
                 Direct: +1.305.415.3443 | Fax: +1.305.415.3001
                 1701 Market Street | Philadelphia, PA 19103
                 Direct: +1.215.963.5937 | Fax: +1.215.963.5001
                 david.marston@morganlewis.com | www.morganlewis.com

                        From: Richard Garbarini <rgarbarini@garbarinilaw.com>
                        Date: January 29, 2019 at 5:51:33 PM EST
                        To: Rachelle Barstow <Rachelle.Barstow@maersk.com>
                        Subject: Demand for Arbitration

                        Rachelle:

                        Assuming Maersk is amenable to arbitrating all claims, I have enclosed a demand
                        for arbitration form. If you could just fill in the Maersk information at the top,
                        we can submit this as a joint demand. Under the JAMS rules (which are
                        incorporated into the agreement) the parties will split all costs. So I will need a
                        check for $750 from Maersk for its share of the filing fee.


                        Richard Garbarini
                        GARBARINI FITZGERALD P.C.
                        250 Park Avenue
                        7th Floor
                        New York, New York 10177
                        Office : 212.300.5358
                        Fax : 212.731.0278
                        www.garbarinilaw.com
                        certa bonum certamen

                        CONFIDENTIALITY NOTE -- THIS E-MAIL TRANSMISSION IS
                        INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO
                        WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS
                        PRIVILEGED, CONFIDENTIAL OR EXEMPT FROM DISCLOSURE UNDER
                        APPLICABLE LAW. If the reader of this transmission is NOT the intended
                        recipient, or the employee or agent responsible to deliver it to the intended
                        recipient, you are hereby notified that any dissemination, distribution or copying



2 of 3                                                                                                                    3/7/2020, 5:14 PM
Workspace Webmail :: Print                                                                     https://email14.godaddy.com/view_print_multi.php?uidArray=43|INB...



                          of this communication is strictly prohibited. If you have received this
                          communication in error, please notify the GARBARINI FITZGERALD
                          immediately by telephone at 212.300.5358 and delete this message from your
                          system.



                 The information contained in this message is privileged and intended only for the recipients named. If the reader is not a representative of the
                 intended recipient, any review, dissemination or copying of this message or the information it contains is prohibited. If you have received this
                 message in error, please immediately notify the sender, and delete the original message and attachments.

                 Maersk will as part of our communication and interaction with you collect and process your personal data. You can read more about Maersk’s
                 collection and processing of your personal data and your rights as a data subject in our privacy policy

                 Please consider the environment before printing this email.


                 DISCLAIMER
                 This e-mail message is intended only for the personal use
                 of the recipient(s) named above. This message may be an
                 attorney-client communication and as such privileged and
                 confidential and/or it may include attorney work product.
                 If you are not an intended recipient, you may not review,
                 copy or distribute this message. If you have received this
                 communication in error, please notify us immediately by
                 e-mail and delete the original message.


                                                             Copyright © 2003-2020. All rights reserved.




3 of 3                                                                                                                                                              3/7/2020, 5:14 PM
